COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-13-00119-CV


JACK BREWER AND ZOE                                                APPELLANTS
BREWER
                                        V.

GREEN LIZARD HOLDINGS, L.L.C.                                         APPELLEE


                                    ------------

        FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                    ------------

                                    ORDER

                                    -----------

      The court has been notified that a petition for bankruptcy has been filed by

Zoe Ann Brewer on April 8, 2013, in the United States Bankruptcy Court, Eastern

District of Texas, Cause No. 13-40898. Accordingly, this appeal is suspended.

See Tex. R. App. P. 8.2.

      For administrative purposes, this cause is STAYED and will be treated as

a closed case. It may be reinstated on prompt motion by any party pursuant to
rule 8.3(a). See Tex. R. App. P. 8.3(a). Such motion shall also specify what

further action, if any, is required from this court upon reinstatement of the appeal.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, and the trial court clerk.

      DATED April 9, 2013.

                                                      PER CURIAM